658 S.E.2d 929 (2008)
MARVEN L. POINDEXTER, INC.
v.
BOARDWALK, LLC; Miller Building Corporation; Deborah C. Lee; Shannon W. Myers; John C. Czerwinski and wife, Jeanette M. Czerwinski; Manish G. Patel; Allen H. Van Dyke and wife, Perry G. Van Dyke; George Cornelson and wife, Kimberlye F. Cornelson; Afshin Ghazi; and Charles H. Huntley.
No. 443PA06.
Supreme Court of North Carolina.
April 11, 2008.
Erwin and Eleazer, P.A., by L. Holmes Eleazer, Jr., Fenton T. Erwin, Jr., and Lex M. Erwin, Charlotte, for plaintiff-appellant.
Johnston, Allison & Hord, P.A., by Martin L. White and Greg C. Ahlum, Charlotte, for defendant-appellee Boardwalk, LLC, and Horack, Talley, Pharr & Lowndes, by D. Christopher Osborn, Charlotte, for defendant-appellees individual unit owners.
PER CURIAM.
For the reasons stated in Carolina Building Services' Windows & Doors, Inc. v. Boardwalk, LLC, ___ N.C. ___, 658 S.E.2d 924, 2008 WL 1700121 (2008) (No. 444PA06), the decision of the Court of Appeals is reversed as to the issue before this Court on discretionary review. The remaining issues addressed by the Court of Appeals are not before this Court, and its decision as to those issues remains undisturbed. This case is remanded to the Court of Appeals for further remand to the trial court for further proceedings not inconsistent with this opinion.
REVERSED IN PART AND REMANDED.